MURDOCK, Judge,
concurring in the result.
I concur with Judge Crawley’s special opinion. I write separately to note that trial courts have the discretion, under certain circumstances, to award a divorcing spouse up to one-half of the other divorcing spouse’s retirement benefits as alimony in gross or as part of a property settlement. See generally § 30-2-51, Ala.Code 1975 (as amended in 1995). However, because the parties were not married for 10 years during which the husband’s retirement benefits were accumulated, I cannot conclude that the wife was entitled to a portion of those benefits. See § 30-2-51(b)(1), Ala.Code 1975.